            Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 1 of 25


                                                                            ADR

      Marie Arno d
      10367 Perfe Parsley
                                                              JUL 2s 9
      Las Vegas, IKV 89183
      725-202-13 5
      In Pro Per                                                      Vce



                                     UNITED STATES OF DISTRICT COURT          ^2)
                                    NORTHERN DISTRICT OF CALIFORNIA

                                         SAN JOSE DIVISION
 10


 11


 12


 13
      MARIE A RNOLD,                                                         SVK
14
                       Plaintiff,       C 19
15    vs.
                                                  CASE NO;
16

                                                  WHISTLEBLOWER
17
      UNITED S TAXES OF AMERICA                   VIOLATION OF EIGHTH
18                                                AMENDAMENTS
                       Defendant,                 RACKTEER INFLUENED CORRUPT
19                                                ORGANIZED
                                                  CRUEL INHUMANE TORTURE UNSUAL
20
                                                  PUNISHMENT
21                                                NEGLIGENT EMOTIONAL DISTRESS
                                                  FRUADLENT CONCEALMENT
22


23


24


25


26


27


28
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 2 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 3 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 4 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 5 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 6 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 7 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 8 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 9 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 10 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 11 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 12 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 13 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 14 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 15 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 16 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 17 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 18 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 19 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 20 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 21 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 22 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 23 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 24 of 25
Case 5:19-cv-04223-SVK Document 1 Filed 07/23/19 Page 25 of 25
